HORNBECK, J.
The question presented is whether or not the foregoing facts, undenied and undisputed, state a cause of action against the defendants in error.
Without extended discussion of the legal principles involved, we are content to say that the law of this case must be resolved against plaintiff in error on the authority of Burdick v Cheadle, 26 Oh St 393. This authority is in conformity to the general rule. Complete consideration of the subject disclosing the majority and minority rules will be found in the annotation to Collosin v Curtner. 8 A.L.R., 765, and annotation to Jacobson et v Leventhal, 68 A.L.R., 1192. In the instant case counsel for plaintiff in error has well presented the one question concerning which there can be any doubt, viz., whether or not the landlords, having indicated a purpose through their agent, to make the repairs acted with reasonable dispatch or failed to take reasonable precautions to warn the plaintiff in error, an invitee of the tenant of the dangerous condition of the step. But, granted that both of these controverted questions be resolved against the defendants, even so there is presented but a breach by the landlord of his covenant to repair. This breach of obligation, it appears from the cases heretofore cited, affords no basis for recovery for damages for personal injuries by a guest or invitee of the tenant for the reasons stated in the cases cited.
There was no error on the part of the trial court in sustaining the motion of defendants for a directed verdict. The judgment will therefore be affirmed.
ALLREAD, PJ, and KUNKLE, J, concur.